    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 1 of 15 PageID #:247




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PAIGE McEWAN,
                                                       Case No. 20-cv-722
               Plaintiff,
       v.                                              Magistrate Judge Sunil R. Harjani

WAUKEGAN POLICE OFFICER ROLANDO
VILLAFUERTE; WAUKEGAN POLICE
OFFICER JOSEPH BAYSINGER; Individually
and as Employees/Agents of the City of
Waukegan; and the CITY OF WAUKEGAN,

               Defendants.


                            MEMORANDUM OPINION AND ORDER
       Currently before the Court is Plaintiff’s Motion to Compel [38]. Plaintiff’s motion presents

questions regarding the application of the psychotherapist-patient privilege to a police officer’s

fitness for duty evaluation. For the reasons explained below, the Court finds that the federal Jaffee

privilege controls in this case, and that Defendant Villafuerte lacked the requisite expectation of

confidentiality for the Jaffee privilege to attach to his fitness for duty evaluation. Moreover, to the

extent that the federal psychotherapist-patient privilege protected Villafuerte’s fitness for duty

records, Villafuerte waived the privilege by submitting the documents in support of his application

for pension disability benefits. The Court accordingly grants Plaintiff’s motion and orders that

Defendant City of Waukegan produce documents responsive to Plaintiff’s Third Request for

Production of Documents.

                                            Background

       In this 42 U.S.C. § 1983 action, Plaintiff Paige McEwan alleges that Defendant Officer

Villafuerte used unreasonable and unjustifiable excessive force when responding to a domestic

                                                  1
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 2 of 15 PageID #:248




incident at a residential home in Waukegan, Illinois on February 3, 2019. Doc. [1]. ¶¶ 5, 18-21.

According to the complaint, McEwan and her boyfriend, Asuncion Gomez-Guerrero, were sitting

in a parked car when the police arrived. Id. ¶ 7. Defendant Villafuerte then purportedly approached

the front of the car with his handgun pointed at Gomez-Guerrero, who was seated in the driver’s

seat. Id. ¶¶ 8-9. Gomez-Guerrero, according to the complaint, slowly moved the car into reverse

and then forward, at which time Defendant Villafuerte stepped in front of the vehicle, placed his

hand on the hood of the car, yelled obscenities, and discharged multiple shots through the front

windshield. Id. ¶¶ 8-10. The shots fired by Defendant Villafuerte killed Gomez-Guerrero and

caused the car to crash into a pole down the block. Id. ¶ 11. At this point, McEwan claims that

Defendant Baysinger drove his squad car to McEwan’s location, placed her into handcuffs, took

her to the Waukegan Police Station, and interrogated her, instead of calling for an ambulance. Id.

¶¶ 13-16. McEwan additionally brings claims of intentional infliction of emotional distress against

Defendant Villafuerte, failure to provide medical attention against both defendant officers, as well

as Monell and indemnification claims against the City of Waukegan. Id.

       Defendants generally deny McEwan’s claims and assert various affirmative defenses,

including qualified immunity, immunity under the Illinois Local Governmental and Governmental

Employees Tort Immunity Act (745 ILCS 10/1-101 et seq.), and self-defense and defense of others,

pursuant to 720 ILCS 5/7-5. Docs. [17, 18, 21].

       At his deposition on December 17, 2020, Defendant Villafuerte testified that he had

participated in a fitness for duty evaluation following his February 3, 2019 shooting of Gomez-

Guerrero. Doc. [49] at 6. On December 22, 2020, McEwan propounded her third document request

to the City of Waukegan, in which she asked for:

               1. Any and all Fitness for Duty Evaluations sent from February 3,
               2019 to the present regarding Defendant Officer Villafuerte.

                                                  2
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 3 of 15 PageID #:249




                2. Any and all documentation including, but not limited to, any
                records or mental fitness evaluations that support any
                recommendation or diagnosis regarding Defendant Officer
                Villafuerte since February 3, 2019.

                3. Any and all Waukegan Police Department documents, reports,
                memorandum, handwritten notes, witness statements, sworn
                testimony, and any other materials regarding Defendant Officer
                Villafuerte including all recommendations regarding his fitness for
                duty.

Doc. [38-1]. On January 15, 2021, the City responded that it would not produce the requested

documents because they are privileged pursuant to the Illinois Mental Health and Developmental

Disabilities Confidentiality Act at 740 ILCS 110/1 et seq. Id. McEwan subsequently filed the

motion to compel that is before the Court.

        On March 1, 2021 and March 4, 2021, the Court requested that Defendants Villafuerte and

City of Waukegan tender to the Court documents relating to Defendant Villafuerte’s fitness for

duty evaluation and his application for pension disability benefits. Docs. [50, 51]. The Court

subsequently received those documents and conducted an in camera review.

                                               Discussion

        McEwan moves the Court to compel the production of documents in response to her written

discovery requests regarding Defendant Villafuerte’s fitness for duty evaluations. 1 Doc. [38].

According to McEwan, the fitness for duty evaluations are relevant, discoverable, and covered by

a protective order. Id. at 2. Specifically, McEwan argues that the evaluations could be pertinent



1
  McEwan’s motion indicates that she is asking this Court for an order compelling Defendant Villafuerte to
respond to her third set of document requests, but those requests were propounded to the City of Waukegan.
The Court’s order of production in this matter is therefore limited to the City of Waukegan. See Fed. R.
Civ. P. 37(a)(3)(b)(iv) (allowing a party to move for an order compelling production where “a party fails
to produce documents or fails to respond that inspection will be permitted – or fails to permit inspection –
as requested under Rule 34”).


                                                     3
     Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 4 of 15 PageID #:250




to Defendant Villafuerte’s motive, intent, and state of mind at the time of the shooting, and that

Defendant Villafuerte waived any applicable doctor-patient privilege based on the combination of

his deposition testimony, his disclosure of the duty of fitness evaluation to his employer, and his

use of the duty of fitness evaluation records in connection with a separate pension disability

proceeding. Id. at 3, 4-5. Both the City and Defendant Villafuerte filed response briefs in this case.

Consistent with its discovery response, the City contends that Defendant Villafuerte’s fitness for

duty evaluation records are protected by the Illinois Mental Health and Developmental Disabilities

Confidentiality Act at 740 ILCS 110/1 et seq (“MHDDCA”). Doc. [44]. Defendant Villafuerte

similarly avers that McEwan’s discovery requests invade the federal psychotherapist-patient

privilege set out by the Supreme Court in Jaffee v. Redmond, 518 U.S. 1 (1996). Doc. [49].

       The Court finds, for the reasons discussed below, that the federal Jaffee privilege controls

this case. The Jaffee psychotherapist patient privilege is only established when the patient expects

that the mental health records will remain secret. Here, there is evidence that Defendant Villafuerte

knew his fitness for duty evaluation was not confidential, and that it would be shared with others.

Further, to the extent that the Jaffee privilege applies to Defendant Villafuerte’s fitness for duty

evaluation, he waived the privilege with respect to any documents that he provided the City of

Waukegan Police Department Pension Board in support of his disability application. As a result,

the Court grants McEwan’s motion and orders that the City of Waukegan produce documents

responsive to Plaintiff’s Third Request for Production of Documents in accordance with this

opinion.

I.     The Federal Psychotherapist-Privilege vs. the Illinois MHDDCA

       The parties initially dispute which psychotherapist-patient privilege, state or federal,

governs in this case. Rule 501 of the Federal Rules of Evidence instructs that federal common law



                                                  4
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 5 of 15 PageID #:251




controls federal question cases, such as this 42 U.S.C. § 1983 action. 2 See Jaffee v. Redmond, 51

F.3d 1346, 1354, 1356 (7th Cir. 1995), aff'd 518 U.S. 1 (1996); Scott v. Edinburg, 101 F. Supp. 2d

1017, 1019 n.2 (N.D. Ill. 2000); Beard v. City of Chicago, 2005 WL 66074, at *6 (N.D. Ill. Jan.

10, 2005). Nevertheless, Defendant City of Waukegan urges this Court to recognize a more narrow

privilege here based on the MHDDCA.                 The MHDDCA has strict requirements for the

confidentiality of records, and only permits their disclosure when a patient introduces their mental

condition as an element of the claim or defense, or where there is the consent of the patient (and

further permits selective disclosure of the records without it constituting a general waiver). See

McGreal v. Ostrov, 368 F.3d 657, 689 (7th Cir. 2004) (“The release of information for a limited

purpose under the consent provision does not operate as a general waiver of the confidentiality

privilege.”).

        While Jaffee controls in this case, it “does not mean, however, that federal courts should

not consider the law of the state in which the case arises in determining whether a privilege should

be recognized as a matter of federal law.” Mem’l Hosp. for McHenry Cty. v. Shadur, 664 F.2d

1058, 1061 (7th Cir. 1981). Put another way, “although the federal common law of privileges is

supreme, state privilege law may be considered by a court as instructive authority in determining

the proper scope of the privilege.” Awalt v. Marketti, 287 F.R.D. 409, 415 (N.D. Ill. 2012)

(citations omitted).


2
   The federal psychotherapist-patient privilege applies even in a case where the Court exercises
supplemental jurisdiction over state law claims. See Jaffee, 518 U.S. 1 at 5 (applying the federal common
law of privileges, and not Illinois state law of privilege, to a case that included a claim arising under
42 U.S.C. § 1983 as well as a state-law claim under the Illinois Wrongful Death Act); In re Pebsworth, 705
F.2d 261, 262 (7th Cir. 1983) (holding that in nondiversity actions the contours and exceptions of privileges
are matters of federal common law and that state-created principles of privilege do not control); see also
Doe v. Oberweis Dairy, 456 F.3d 704, 718 (7th Cir. 2006) (applying the federal common law
psychotherapist-patient privilege recognized in Jaffee to a case involving a federal claim arising under Title
VII of the Civil Rights Act of 1964 as well as a host of supplemental state-law claims brought pursuant to
Illinois state law).

                                                      5
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 6 of 15 PageID #:252




       As the Seventh Circuit stated in Shadur, “comity between state and federal sovereignties

impels federal courts to recognize state privileges where this can be accomplished at no substantial

cost to federal substantive and procedural policy.” 664 F.2d at 1061 (internal quotation marks and

citations omitted). In deciding whether to recognize the state privilege, a court should “weigh the

need for truth against the importance of the relationship or policy sought to be furthered by the

privilege, and the likelihood that recognition of the privilege will in fact protect that relationship

in the factual setting of the case.” Id. at 1061-62 (internal quotation marks and citations omitted).

       The need for truth is universally vital in excessive force cases. In this case, McEwan seeks

Defendant Villafuerte’s fitness for duty evaluations for the purpose of learning about his state of

mind and intent at the time of the shooting. In that way, the fitness for duty evaluations could

speak to Defendant Villafuerte’s state of mind that led to his killing of Gomez-Guerrero, evidence

classified by the Supreme Court as relevant in excessive force cases. See Kingsley v. Hendrickson,

576 U.S. 389, 395 (2015). This case further involves an intentional infliction of emotional distress

claim, which requires, under Illinois law, a showing that the defendant “intended to inflict severe

emotional distress or knew that there was at least a high probability that his conduct would inflict

severe emotional distress.” Naeem v. McKesson Drug Co., 444 F.3d 593, 605 (7th Cir. 2006)

(citation omitted). Thus, Defendant Villafuerte’s statements to a mental health professional made

in connection with his fitness for duty evaluation could provide evidence about Defendant

Villafuerte’s intentions on February 3, 2019, evidence imperative to McEwan’s intentional

infliction of emotional distress claim. Along those same lines, McEwan charges Defendant

Villafuerte and Defendant Baysinger with knowing that she was in immediate need of medical

attention following the car crash and killing of Gomez-Guerrero, so Defendant Villafuerte’s

statements to a psychotherapist about the sequence of events on February 3, 2019, from his



                                                  6
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 7 of 15 PageID #:253




perspective, could support or rebut McEwan’s claim that the defendant officers failed to provide

her with needed medical attention. While McEwan could have sought the evidence about

Defendant Villafuerte’s mental state at his deposition—and likely did—his statements made to a

medical professional closer to the time of the shooting could provide more reliable evidence of his

state of mind on February 3, 2019. Thus, the Court finds that there is a substantial need for the

evidence of Defendant Villafuerte’s fitness for duty records in this case.

       At the same time, the importance of the policy sought to be furthered by the MHDDCA is

of great consequence too. The aim of the MHDDCA is “to preserve the confidentiality of the

records and communications of persons who are receiving or who have received mental-health

services.” Johnston v. Weil, 241 Ill. 2d 169, 182, 946 N.E.2d 329, 338 (2011) (citation omitted).

The MHDDCA “constitutes a strong statement by the General Assembly about the importance of

keeping mental health records confidential and that confidentiality motivates people to seek

needed treatment and is essential to the treatment process.” Sangirardi v. Vill. of Stickney, 342 Ill.

App. 3d 1, 16, 793 N.E.2d 787, 799 (2003) (citation omitted). Indeed, an individual in need of

mental health services may be disinclined to even seek mental health treatment, let alone be honest

and open with a treatment provider, if the individual is concerned that shared confidences “may

be revealed to the whole world from the witness stand.” In re Aug., 1993 Regular Grand Jury

(Med. Corp. Subpoena II), 854 F. Supp. 1392, 1397 (S.D. Ind. 1993) (internal quotation marks and

citations omitted). As a result, the Court finds that the policy behind the MHDDCA furthers an

important goal.

       While it is clear that both the need for truth and the importance of the MHDDCA policy

are weighty concerns in this case, recognition of a more narrow privilege based on the MHDDCA

will not further the underlying policy behind the statute. See Shadur, 664 F.2d at 1061-62. As an



                                                  7
      Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 8 of 15 PageID #:254




initial matter, Defendant Villafuerte did not willingly seek mental health treatment for purposes of

his fitness for duty evaluation. Instead, he was ordered to meet with a doctor for purposes of

assessing whether he was capable of performing his job. The City hired Defendant Villafuerte’s

doctor and intended to learn at least some information about Defendant Villafuerte’s

communications with the doctor. Thus, the MHDDCA policy of confidentiality for individuals

seeking mental health treatment is not substantially furthered by its application here, as Defendant

Villafuerte was ordered to speak to a mental health care provider and the outcome of those

conversations were meant to be shared with the City. Furthermore, even if the MHDDCA is not

considered by this Court, the Jaffee psychotherapist-patient privilege preserves and protects the

common goal of encouraging people to seek mental health treatment. Thus, after weighing the

MHDDCA concerns raised by the City under Shadur, the Court finds that the scope of the Jaffee

privilege controls in this case.

II.     Application and Waiver of Jaffee Privilege

        The Supreme Court recognized the federal psychotherapist-patient privilege in the

landmark case of Jaffee v. Redmond, 518 U.S. 1 (1996). In Jaffee, another excessive force

litigation, survivors of a man who had been fatally shot and killed by a police officer sued the

officer and village under 42 U.S.C. § 1983 and the Illinois wrongful-death statute, Ill. Comp. Stat.,

ch. 740, § 180/1 et seq. (1994). Id. at 3-5. The shooting police officer pursued extensive counseling

after the incident with a clinical social worker. Id. at 3-4. In the course of discovery, the plaintiff

learned about the police officer’s numerous counseling sessions and sought access to the social

worker’s notes for use in cross-examining the officer. Id. at 5. The defendants opposed the

discovery, arguing that the information was protected against involuntary disclosure by a

psychotherapist-patient privilege. Id. The district judge rejected the defendants’ argument, but the



                                                  8
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 9 of 15 PageID #:255




defendants nevertheless refused to disclose the contents of the police officer’s counseling sessions.

Id. At the conclusion of the trial, the district judge instructed the jury that it could hold the

defendants’ refusal to disclose the treatment records against defendants and presume that the

contents of the therapist’s notes would have been unfavorable. Id. at 5-6. The jury subsequently

awarded the plaintiff $45,000 on the federal claim and $500,000 on her state-law claim. Id. at 5.

On appeal to the Seventh Circuit, the Court of Appeals recognized the psychotherapist-patient

privilege, subject to a balancing test, and reversed and remanded for a new trial. Id. at 6.

       On appeal, the Supreme Court largely agreed with the Seventh Circuit. Because the

Supreme Court found that a psychotherapist-patient privilege would “serve a public good

transcending the normally predominant principle of utilizing all rational means for ascertaining

truth,” the court held that “confidential communications between a licensed psychotherapist and

her patients in the course of diagnosis or treatment are protected from compelled disclosure under

Rule 501 of the Federal Rules of Evidence,” noting that “like other testimonial privileges, the

patient may of course waive the protection.” Jaffee, 518 U.S. at 15, 15 n.14 (internal quotation

marks and citations omitted). However, the Supreme Court parted with the Seventh Circuit in

terms of the need for a balancing test. Id. at 17. According to the Jaffee Court, “[m]aking the

promise of confidentiality contingent upon a trial judge’s later evaluation of the relative

importance of the patient’s interest in privacy and the evidentiary need for disclosure would

eviscerate the effectiveness of the privilege.” Id. Ultimately, the court held that the conversations

between the officer and her therapist, and the notes taken during their counseling sessions, were

protected from compelled disclosure under Rule 501 of the Federal Rules of Evidence. Id. at 18.

       Defendant Villafuerte contends that Jaffee is directly applicable and highlights the need for

police officers to seek confidential mental health treatment. Doc. [49] at 3, 5-6. Jaffee, however,



                                                  9
   Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 10 of 15 PageID #:256




is not on point. Jaffee was not intended to protect an employee’s compelled consultation with a

psychologist for purposes of preparing an evaluation to be communicated to an employer as to the

employee’s fitness for duty. In Jaffee, the police officer affirmatively and on her own, pursued

extensive counseling for the purposes of obtaining mental health treatment. The treatment was not

for her employer’s benefit, and the officer in Jaffee had no reason to think her counseling sessions

would not remain secret. Whereas Defendant Villafuerte was ordered by his employer to report

to a psychologist for a fitness for duty evaluation, an evaluation meant to be communicated to his

employer.

       Along those same lines, courts assessing the Jaffee privilege in the fitness for duty

evaluation context have found the privilege not established where the police officer did not have

an expectation of confidentiality. In Scott v. Edinburg, another action arising from a shooting by

a police officer, the officer was informed before meeting with a psychologist for a fitness for duty

evaluation that “the interviews with him and the testing results would be reviewed with [the Village

police chief] as they pertained to the referral questions” and that the psychologist’s “written report

and oral testimony might be subpoenaed in a civil litigation lawsuit.” Scott v. Edinburg, 101 F.

Supp. 2d 1017, 1020 (N.D. Ill. 2000). The officer in Scott further demonstrated his knowledge

that the information could be shared throughout his conversations with the psychologist by saying

things like “this is not confidential.” Id. The court found, after analyzing other fitness for duty

cases, that “[t]he consistent thread that runs through all of these cases is that the threshold

requirement for the existence of the psychotherapist patient privilege is that there be an expectation

by the patient that the communications with the psychotherapist will remain with the

psychotherapist and will not be disclosed to others.” Id. Because the officer in Scott “embarked

on the consultation fully aware that what he said would not be confidential, and would be shared



                                                 10
   Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 11 of 15 PageID #:257




with others,” including the village police chief, and potential future litigants, there was no

expectation of confidentiality, and the privilege was never established. Id. The Scott Court further

found that because the fitness for duty evaluation was, in fact, shared with the police chief, the

mayor, and members of the board of trustees for the village, any privilege was thereby waived. Id.

at 1020-21. Other courts have echoed the holding from Scott that the police officer’s expectation

of confidentiality is required for the Jaffee privilege to be established. See Barmore v. City of

Rockford, 09 C 50236, 2012 WL 1660651 (N.D. Ill. May 11, 2012); Brackin v. Anderson, No.

1:06-CV-727-SEB-VSS, 2007 WL 129044, at *2 (S.D. Ind. Jan. 12, 2007); Smith v. City of Plano,

01 C 7111, 2002 WL 1483902 at *2 (N.D. Ill. July 9, 2002).

       Here, Defendant Villafuerte, like the police officer in Scott, did not have an expectation of

privacy with respect to his fitness for duty evaluation. The Court learned from its in camera review

of documents produced by the City that the clinical psychologist who performed Defendant

Villafuerte’s fitness for duty evaluation warned Villafuerte that the evaluation was not confidential

and that it was conducted for the purpose of determining whether Villafuerte represented any sort

of threat to the health, safety, and welfare of himself, his co-workers, supervisors, or the public in

general. The documents tendered to the Court further demonstrated that the fitness for duty

evaluation was a consultation, not a treatment or provision of clinical services, and that the

consultation was intended to be reviewed by his police department. The documents show that

Defendant Villafuerte understood and agreed to the conditions of the evaluation, as explained by

the psychologist, prior to the evaluation.       Villafuerte further signed a form allowing the

psychologist to release a copy of the fitness for duty report to the chief of the police department,

as well as various other consent and release forms. The Court therefore finds that the Jaffee

privilege does not protect Villafuerte’s fitness for duty evaluation, as Villafuerte “embarked on the



                                                 11
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 12 of 15 PageID #:258




consultation fully aware that what he said would not be confidential, and would be shared with

others.” Scott, 101 F. Supp. 2d at 1020.

        Defendant Villafuerte insists that the psychotherapist-patient privilege attached in this case

because “it was Defendant Villafuerte’s understanding that the substance of the evaluation and

related reports would be disclosed solely in the context of evaluating his ability to return to duty.”

Doc. [49] at 8. But that statement simply reinforces the Court’s finding that Defendant Villafuerte

knew his fitness for duty evaluation and related reports would be disclosed.

        Defendant Villafuerte further cites to inapposite cases from other jurisdictions in support

of his claim that he maintained the needed expectation of confidentiality in this case. 3 For instance,

in Williams v. District of Columbia, Civ. A. 96–0200 1997 WL 224921, *2 (D.D.C. April 25,

1997), the court held that a police officer had the requisite expectation of confidentiality for the

Jaffee privilege to apply where the police department’s fitness for duty policy was for the

psychiatrist to report back to the police department with a simple “yes or no,” without disclosure

of any confidential communications. Id. at *3. “Most importantly,” as noted by the Williams Court,

“the psychiatric records of the officer are kept private.” Id. Similarly, in Caver v. City of Trenton,

192 F.R.D. 154 (D.N.J. 2000), another case cited by Villafuerte, a police officer maintained his

expectation of confidentiality where the outside health care provider hired by the police department

only communicated a “pass” or “fail” result. Id. at 162. These cases are distinguishable because

the police officers in those cases understood that the substance of their discussions would remain

confidential, while the psychologists simply provided yes/no/pass/fail opinions regarding fitness


3
  Defendant Villafuerte’s citation to the in-circuit case of Olson v. Cutler, No. 04 C 50474, 2006 WL
8462237 (N.D. Ill. Jan. 9, 2006), fares no better. In Olson, the plaintiff, who was moving to compel the
production of a police officer’s mental health records, provided no evidence that the police officer disclosed
any mental health records to his employer or used his mental health records for any subsequent proceedings.
Id. at *3. Defendant Villafuerte’s fitness for duty report, by contrast, was provided to the police department,
and Villafuerte used the report in support of his disability application.

                                                      12
    Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 13 of 15 PageID #:259




for duty. Importantly, the substantive information in those cases was kept confidential. Here, the

Court knows from its in camera review that Villafuerte knew his fitness for duty evaluation was

not confidential. The Court also knows from that review that Villafuerte’s fitness for duty

evaluation report was, in fact, fully disclosed to the City of Waukegan. Thus, Villafuerte’s

citations to Williams and Caver are unavailing. 4 Villafuerte did not have the requisite expectation

of confidentiality, and the Jaffee privilege did not attach to his fitness for duty evaluation.

        Even if the Jaffee privilege did shield Villafuerte’s fitness for duty evaluation, Villafuerte

waived the privilege when he used the report in an application for pension benefits. See Doc. [49]

at 8; Doc. [38] at 1; Doc. [45] at 2. For example, in Mukes v. City of Milwaukee, the court held

that a former City of Milwaukee police sergeant waived the psychotherapist-patient privilege with

respect to mental health records that he voluntarily disclosed to the City of Milwaukee Employees’

Retirement System in support of his disability application. No. 13-CV-1268-PP, 2015 WL

3823887, at *5 (E.D. Wis. June 19, 2015). The waiver finding was the same in the case of J.M. v.

Milwaukee. There, a plaintiff in a civil rights case subpoenaed the City of Milwaukee Employees’

Retirement System for the disability claim file of a defendant officer. No. 16-CV-507-JPS, 2016

WL 7264781, at *1 (E.D. Wis. Dec. 15, 2016). The defendant officer argued, per Dellwood Farms,

Inc. v. Cargill, Inc., 128 F.3d 1122, 1126-27 (7th Cir.1997), that the Seventh Circuit recognizes

selective waiver of the psychotherapist-patient privilege. Id. at *2. Put another way, the defendant

officer believed that his disclosure of mental health records for the limited purpose of applying for


4
  Defendant Villafuerte’s reference to James v. Harris Cty., 237 F.R.D. 606 (S.D. Tex. 2006) also misses
the mark. In James, the court found that a police officer who engaged in mandatory post-shooting
counseling sessions had a reasonable expectation of privacy in the substance of those sessions, as the officer
only authorized the disclosure of the fact that he had been referred to counseling and his attendance of the
sessions. Id. at 612. The officer had, moreover, been informed at the beginning of his sessions that their
communications would remain private, and the social worker submitted no counseling records relating to
the counseling to the police department. Id. James does not fit the facts of this case because Villafuerte
was informed that his fitness for duty evaluation was not confidential and would be disclosed to others.

                                                     13
   Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 14 of 15 PageID #:260




benefits did not waive the privilege with respect to the world at large. The J.M. Court disagreed,

holding that the police officer’s knowing disclosure of healthcare information, “including

communications potentially protected by the psychotherapist-patient privilege, to a third-party . . .

surrendered the privilege and opened the door to the plaintiffs to obtain the disability claim file.”

Id. at *3 (citation omitted).

        As in Mukes and J.M., Defendant Villafuerte cannot disclose his mental health treatment

records to third parties offensively in order to obtain benefits and then invoke the psychotherapist-

patient privilege defensively in litigation. But that is the exact position that Defendant Villafuerte

and the City are taking, and it is without merit. The Court’s in camera review of documents

revealed that Defendant Villafuerte submitted his fitness for duty evaluation and other medical

records in support of his application for disability pension benefits. The Court therefore finds that

the psychotherapist-patient privilege is waived with respect to the records disclosed to the City of

Waukegan Police Department Pension Board.

        In sum, the Jaffee privilege was not activated here with respect to Defendant Villafuerte’s

fitness for duty evaluation, as he did not have an expectation of confidentiality with respect to the

evaluation. Defendant Villafuerte further waived any applicable Jaffee privilege with respect to

the mental health treatment records he voluntarily disclosed to the City of Waukegan Police

Department Pension Board. The Court consequently orders that the City of Waukegan produce

the fitness for duty evaluation report and any related mental health records in its possession,

custody, or control.




                                                 14
   Case: 1:20-cv-00722 Document #: 54 Filed: 03/10/21 Page 15 of 15 PageID #:261




                                          Conclusion

       For the reasons stated above, Plaintiff’s Motion to Compel [38] is granted. Defendant City

of Waukegan shall produce the fitness for duty evaluation report and any mental health records in

its possession, custody, or control concerning Defendant Villafuerte by March 15, 2021.



SO ORDERED.



Dated: March 10, 2021                               ______________________________
                                                    Sunil R. Harjani
                                                    United States Magistrate Judge




                                               15
